DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments	
2.	Applicant’s arguments, filed 7/8/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Election/Restrictions
3.	Claims 2-4 and 18 which were previously withdrawn to non-elected species are now rejoined. Therefore, they are examined on the merits and are found allowable. 
Reasons for Allowance
4.	Claims 1-15 and 18-20 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Hillen et al. (PG Pub U.S 2016/0037983). 
7.	Hillen teaches a cleaning robot comprising: a traveling mechanism to generate a driving force for traveling; a cleaning module changing unit configured to selectively activate any one of at least one cleaning module; a sensing unit configured to sense characteristics of a floor surface; a trash bin, and a processor configured to perform a cleaning operation of cleaning the floor surface by controlling the cleaning module changing unit to activate any one of the at least one cleaning module based on the sensed characteristics of the floor surface, wherein the processor is configured to: sense characteristics of a contaminant present on the floor surface by using the sensing unit while performing the cleaning operation; and control the cleaning module changing unit to change or maintain the activated cleaning module based on the sensed characteristics of the contaminant.
	 
8.	Hillen fails to teach wherein the processor is configured to: when a trash bin is sensed during traveling, control the traveling motor so as to approach the sensed trash bin; sense a height of a trash accommodated in an inner module of the trash bin by using a distance measuring sensor; move the inner module from the trash bin to the trash bin management unit based on the sensed height; and control a pressing module to press the trash accommodated in the inner 
9.	Thus, the prior art of record does not fairly teach or suggest a cleaning robot as in the context of claim 1.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714